Matter of Liebel v City of Rochester (2020 NY Slip Op 01844)





Matter of Liebel v City of Rochester


2020 NY Slip Op 01844


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, TROUTMAN, AND WINSLOW, JJ. (Filed Mar. 13, 2020.) 


MOTION NO. (706/19) CA 18-01405.

[*1]IN THE MATTER OF JAMES LIEBEL, DOING BUSINESS AS FINGER LAKES WOODWORKS, PETITIONER-APPELLANT,
vCITY OF ROCHESTER, RESPONDENT-RESPONDENT, AND EDWARD D'AMICO, RESPONDENT.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.